Order filed August 21, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00804-CV
                                    ____________

          M.B. "BENNY" DANESHJOU, INDIVIDUALLY AND AS THE
          REPRESENTATIVE OF DANESHJOU COMPANY, INC., Appellants

                                            V.

        ROBERT H. BATEMAN AND BATEMAN/PUGH, PLLC, Appellee


                       On Appeal from the 129th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-49701


                                       ORDER

       The clerk’s record was filed November 7, 2011. Our review has determined that
relevant items may have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain any request for the preparation of a reporter's record
or any request for the preparation of the clerk's record on appeal by any party.

       The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before August 31, 2012, containing any request for the preparation of a reporter's
record and any request for the preparation of the clerk's record on appeal by any party.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               2